ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule l:20-13(b) recommending that *561ARTHUR L. CHIANESE of RED BANK, who was admitted to the bar of this State in 1987, be immediately temporarily suspended from the practice of law after being convicted of one count of third-degree perjury in violation of N.J.S.A. 2C:28-1, one count of third-degree attempted theft by deception in violation of N.J.S.A. 2C:5-1 and N.J.S.A. 2C:20-4, one count of fourth-degree forgery in violation of N.J.S.A 2C:21-1 a(l) and (2), and one count of fourth-degree forgery by uttering a writing in violation of N.J.S.A 2C:21-1 a(3), and good cause appearing;
It is ORDERED that ARTHUR L. CHIANESE is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that ARTHUR L. CHIANESE be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing -with suspended attorneys.